                                          Case 4:20-cv-00799-PJH Document 62 Filed 03/23/21 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                              NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      NAJARIAN HOLDINGS, LLC, et al.,
                                                                                         Case No. 20-cv-00799-PJH
                                  8                    Plaintiffs,

                                  9             v.                                       SCHEDULING ORDER
                                  10     COREVEST AMERICAN FINANCE                       Re: Dkt. No. 61
                                         LENDER, LLC,
                                  11
                                                       Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          The court is in receipt of the parties’ “stipulation regarding extension of pretrial

                                  15   dates and deadlines.” Dkt. 61. As noted in the court’s pretrial order, 120 days between

                                  16   the dispositive motion hearing and trial is required. Dkt. 33. Because the pretrial

                                  17   schedule in this case appears to provide 150 days between those events, a continuance

                                  18   of 30 days is permissible. Any further continuance, however, would necessitate

                                  19   postponing the trial date to the next available date, which is in March 2022. The parties

                                  20   shall advise the court within seven (7) days whether they prefer (a) to keep the same trial

                                  21   date and continue deadlines for 30 days, or (b) to continue the trial date along with all

                                  22   other deadlines.

                                  23          IT IS SO ORDERED.

                                  24   Dated: March 23, 2021

                                  25                                                 /s/ Phyllis J. Hamilton
                                                                                     PHYLLIS J. HAMILTON
                                  26                                                 United States District Judge
                                  27

                                  28
